 In the Matter of ST. Louis INDEPENDENT PACKING COMPANYandASSOCIATION OF CLERKS, CHECKERS AND SCALES, NATIONALBROTHER-HOOD OF PACKINGHOUSE WORKERS, CUAIn the Matter Of ST. LOUISINDEPENDENTPACKING COMPANYandNATIONALBROTHERHOODOF PACKINGHOUSE WORKERS, CUACases Nos. 14-R-198 and 14-R-1304, respectively.DecidedApril 19,1946Mr. John P. Staley,of Chicago, Ill., for the Company.Mr. Don Mahon,of Des Moines, Iowa,Mr. George T. Johns,of Over-land, Mo., andMes,Srs. Paul D. FrangerandJohn J. Shine,of St. Louis,Mo., for the Association and the Brotherhood.Mr. Oscar Wilson,of St. Louis, Mo., for the C. I. O.Mr. Arnold Ordnuzn,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUponpetitionsduly filed by Association of Clerks, Checkers andScalers, NationalBrotherhood of Packinghouse Workers, CUA,hereincalled the Association, and by National Brotherhood of PackinghouseWorkers, CUA, herein called the Brotherhood, alleging thatquestionsaffectingcommerce had arisen concerningthe representation of em-ployees ofSt.Louis Independent Packing Company,' St. Louis,Missouri, herein called the Company, the National LaborRelationsF,oard consolidated the cases and provided for an appropriate hearingupon due noticebefore Harry G. Carlson, TrialExaminer.The hear-ing was held at St. Louis, Missouri, on February 13 and 14, 1946. TheCompany, the Association, the Brotherhood, and United PackinghouseWorkers of America, CIO, herein called the C. I. 0., appeared andpartlcipated.2All parties were afforded full opportunity to be heard,to examine and cross-examine witnesses, and to introduce evidenceThe Coinpan^ ^ name vva. cur, ted at the hearing2.1n:algamat"dMeat Cutters & Butcher workmen of Noith .Auieroa, Local 545, AFL,iwav ce!ved with Notice of Hearing but dui not appear(i7N L H Ili No T(l543 544DECISIONSOF NATIONALLABOR RELATIONS BOARDbearing on the issues.A motion by the C. I. O. to dismiss both peti-tions was referred to the Board and is hereby denied.'The TrialExaminer's rulings made at the hearing are free from prejudicialerror and are hereby affirmed.All parties were afforded opportunityto file briefs with the Board.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF TIIE COMPANYSt.Louis Independent Packing Company, a Missouri corporationand a wholly-owned subsidiary of Swift and Company, has its prin-cipal place of business in St. Louis, Missouri, where it is engaged inthe business of processing and selling meat products.During theyear 1945 it purchased livestock valued in excess of $1,000,000, ofwhich approximately 50 percent was shipped to the Company's plantfrom points outside the State of Missouri.During the same periodthe Company sold finished products valued in excess of $1,000,000,of which approximately 50 percent was shipped to points outside thatState.The Company admits that it is engage4l in interstate commercewithin the meaning of the National Labor Relations Act.It.THE ORGtNTZATIONS INVOLVEAssociation of Clerks, Checkers and Scalers, National Brotherhoodof Packinghouse Workers, and National Brotherhood of PackinghouseWorkers are labor organizations affiliated with Confederated Unionsof America, admitting to membership employees of the Company.United Packinghouse Workers of America is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.III. TIIE QUESTIONS CONCERNING REPRESENTATIONOn June 2, 1945, the Association notified the Company in writingthat it represented a majority of the Company's plant clerks, checkersand scalers, and asked to be recognized as bargaining agent for thisgroup.On the same day, the Brotherhood informed the Companythat it represented a majority of the Company's plant-protection em-'The C I 0 movedtoduuiss, lush petitions on the giound that the requestedunits areinappiopriate because the emploiees sought should be included within the plant-wide unitof piodnetion and maintenance employees urged by the C I 0 in Case No. 14-R-1367,insliich the Regional Diree{or for the Fourteenth Region retused toissue a notice ofhearing and from which refusal the C I 0 appealedThis appeal has sincebeen disposedof, theRegionalDirector's action having beensustainedAs to the contention that onlya plant-wide unit is appropriate, see Section IV,infra. ST. LOUIS INDEPENDENT PACKING COMPANY545ployees, and requested an opportunity to bargain for these employees.The Company refused to comply with either request.A statement of a Board agent, introduced into evidence at the hear-ing, indicates that the Association and the Brotherhood each repre-sents a substantial number of employees in the unit it alleges to beappropriate.4We find that questions affecting commerce have arisen concerningthe representation of employees of the Company, within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV.TILE APPROPRIATE UNITSThe Association seeks a unit embracing all the Company's non-super-visory clerical employees located in various buildings throughout theplant, excluding the general office.5The Brotherhood seeks a unitembracing all the Company's plant-protection employees, excludingsupervisory employees.On the other hand, the C. I. O. makes thebroad contention that both requested units are inappropriate, and thatthe employees sought should be included in a plant-wide unit.We find the C. I. O.'s contention to be without merit. The Companyrecognized the Brotherhood in 1937 as the bargaining representativeof the production and maintenance employees, excluding by agreementboth the plant clerical and plant-protection employees sought herein.Upon the basis of this unit, consent elections were held in 1942 and1943, and a Board-directed election was held in 1944,9 all of which werewon by the Brotherhood. The existing contract between the Companyand the Brotherhood covering the production and maintenance em-ployees continues to exclude specifically the plant clerical and plant-protection groups.At no time have these two groups been includedin any collective bargaining agreement with the Company. In theface of this bargaining history, we see no reason to insist upon theinclusion within a production and maintenance unit of the plantclerical and plant-protection employees.Moreover, there is no ques-tion of the propriety of establishing a separate bargaining unit forplant-protection employees, whose interests are manifestly not akinto those of the plant clerical employees.''The Field Examiner made the following report on investigation of interest- 1 CaseNo 14-R-1282-the plant clerical unitThe Association submitted 70 cards bearing thenames of 53employees listed on the Company's pav roll for the periods ending October 3and October 25, 1945Of the cards submitted by the C I 0 , 12 bore thenames ofemployees listed on the same pal rollsThere are approximately 98 employees in theAssociation's alleged appropriate unit2Case No 14-R-1304--the plant-protection unitThe Bi otherhood snbnutted 34 cards beat mg the names of 29 employees listed on the abovepati rollsOf the cards submitted by the C 1 0 , 3 bore the names of employees listed onthe same pay rollsThere are approximately 31 employees in the Brotherhood'sallegedappropriate unit6The plant covers approximately23 acres andhas 68 separatebuildings"Jtalter of St Louis Independent PackingCompany,59 N L R B 5427111 fact, there has been no suggestion by any of the patties that the plant-protectionrmploiees be includedin thesamebargaining unitwith the plantclericalemployees6 921 4 8-46--vol 6736 546DECISIONS OF NATIONAL LABOR RELATIONS BOARDA. The plant-protection unitThe plant-protection unit sought by the Brotherhood embraces alluniformed police, watchmen, fir, department employees, bell pullers,sprinkler maintenance employees, and plant matrons, including theassistant fire chief, but excluding all supervisory employees.Theseenumerated classifications comprise all the plant protection employeesof the Company.The C. I. 0., subject to its broad contention whichwe have rejected, concedes that the composition of the unit is proper,except that it asks for the exclusion of the assistant fire chief.TheCompany, while agreeing that all plant-protection employees are en-titled to collective bargaining rights, contends that the police, uni-formed, armed, and deputized, should be established as a separate unitinasmuch as their interest and responsibilities differ from those of theother plant-protection employees; it also requests the exclusion of theassistant fire chief.The evidence reveals that plant security, the pro-tection of property, and guarding against theft or destruction are themajor concern of the other plant-protection categories requested as wellas of the police.All plant-protection employees are generally re-cruited from the ranks of the production workers, and have similarrates of pay.On various occasions, firemen, who are undeputized,will take over the station and duties of policemen.Nor do the policework under separate supervision inasmuch as the police chief, in addi-tion to supervising them, also supervises other categories of plant-protection employees.All plant-protection employees occupy a"policing" status with respect to the rank and file employees.More-over, in the meat packing industry, the Board has included-within thesame unit police and other plant-protection employees."Therefore,we find the Company's contention that a separate police unit is re-quired to be without merit.With reference to the assistant fire chief, the evidence reveals thathe spends from 25 to 50 percent of his time doing clerical or fire pre-vention work in company with other firemen, and from 50 to 75 percentof his time in supervising the department or assisting the fire chief.He directs the firemen while working with them, and frequently hasfull charge of the department in the absence of the fire chief.Thefire chief consults with him in matters of discharge or discipline, andhis recommendations are generally followed.Thus, the assistant firechief's supervisory authority is clearly established by the record.Consequently, we shall exclude him from the plant-protection unithereinafter found appropriate.We find that all plant-protection employees of the Company, includ-ing uniformed police, watchmen, fire department employees, bell pull-Seeutter of SwiftandCompany,61 N L R B 1624'Matterof Iowa PackingCom-jon i59 N L R B 99,Matte' of Armourand Company,59 N I. R. B 783. ST. LOUIS INDEPENDENT PACKING COMPANY547ers, sprinkler maintenance employees, and plant matrons, but exclud-ing the chief of police, the assistant chief of police, the fire chief, theassistant fire chief, and all other supervisory employees with authorityto hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, consti-tute a unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.B. The plant clerical unitNo objection to the composition of the plant clerical unit sought bythe Association is made by the C. I. 0.But the Company contendsthat this unit is inappropriate for the following reasons : (1) bothunions seeking to represent the clerical employees are composed ofproduction workers and are not competent to represent such em-ployees; ° (2) all classes of employees within the requested unit per-form managerial or supervisory duties, or have access to confidentialinformation regarding company earnings or trade secrets; and (3)there is a complete lack of community of interest or functional coher-ence among the various classes of employees sought.The contention of the Company that both unions seeking to repre-sent the plant clerical employees are composed of production workersand, therefore, not competent to represent these employees, is withoutmerit.The Board has frequently held that clerical employees, thoughgenerally excluded from units of production and maintenance em-ployees, may constitute separate appropriate units, and may be repre-sented therein by whatever bargaining agency they choose 10In considering the second contention of the Company, with refer-ence to the supervisory, managerial, or confidential nature of theduties of the employees sought herein, we shall use as guide our recentholding inMatter of Ford Motor Company (Chicago Branch)11Inthat case, we indicated that managerial employees are "executiveemployees who are in position to formulate, determine and effectu-ate management policies."And we also stated that "it is our inten-tion to limit the term `confidential' so as to embrace only those employ-ees who assist and act in a confidential capacity to persons who exercisemanagerial functions in the field of labor relations."The Company employs twomechanical office clerksanda storeroomJerk.These employees are salaried, and work in the mechanicalbuilding under the supervision of the chief engineer.They have noemployees under them.The duties of the mechanical office clerks^There isnothing inthe record toindicatethat the Association does representproduc-r-+. workc,sNere,tlielesa, ma'n uch as the C I 0 doen we willconsider this contention,uKatterofWalterKiddc&Corn poop.IncC,4N I, It It 1(150 ,hatterofSwift andCompany,61 N L It P. 1624' r.(,N I. I; 11 1 11 S 548DECISIONS OF NATIONAL LABOR RELATIONS BOARDconsist of tabulating and computing building and operational expense,including the cost of electricity, coal, water, and labor, and then allo-cating such costs to the various departments in their monthly reports.The storeroom clerk records orders for materials, writes up instruc-tions, ascertains prices of purchase orders, maintains a perpetualinventory of storeroom supplies, and keeps the time of mechanicaloffice employees. It is clear that the mechanical office clerks and store-room clerks are not supervisory employees. Furthermore, in the lightof theForddecision, it is apparent that they are neither managerialnor confidential personnel.There are sixtime office clerksand twotime office comptometer oper-ators.12The time office clerks copy the time records of the produc-tion employees for the pay roll, compute the weekly hours and payfor the production employees, enter the proper deductions, and tabu-late such other information as may be necessary to make up the pay-roll figures.On pay days they deliver checks to production depart-ment employees.The comptometer operators help "extend" the payroll and do other related work.Most of their time is spent on thecomputing machines. It is obvious that these employees are neithersupervisory, managerial, nor confidential.13There are 14standards department checkersand 7standards depart-ment comptometer operators.14The checkers merely gather dataregarding the production and working time of the production employ-ees by applying standards set by the time and motion study men. Thecheckers have no authority to change the standards.They workunder the supervision of the standards department head, but haveno employees under their supervision.The Company contends thatthe checkers exercise discretion and judgment in checking the opera-tions of the various production workers, that the amount of incentivepay given the production employees depends on the checkers' reports,and that the checkers are therefore supervisory or managerial.Butthese employees are not supervisory nor do their duties make themmanagerial.They do not set the base wage rate and are not con-cerned with labor relations.The checkers obtain their data primarilyfrom department records, but even if, as the Company contends, thedata are derived from an individual check of each employee's opera-tion, it still would not make them managerial or confidential employ-eeswithin the meaning of theForddecision.The comptometeru The parties stipulated that the head timekeeper,assistant head timekeeper,and part-time timekeepers should be excluded"CfMatterof Swift and Company,61 N L.R. B 1624(inclusion of an assistant time-keeper in a clerical unit)14 The parties stipulated that the standards department head, the assistant standardsdepartment head, head standards checker,labor analysis clerk,the departmental analysisand suggestions committee,and the standards department stenographer,who also servesas secretary to the department head,shouldbe excludedThe time and motion study menwere altio excluded by stipulation ST. LOUIS INDEPENDENT PACKING COMPANY549operators take the data from the checkers and from these data com-pute the incentive earnings of the production employees,either indi-vidually or by groups.Clearly,theyare not supervisory,managerial,nor confidential employees.The Company employs 24plant clerksand2 cellar stock clerks.Thelatter are in fact, specialized plant clerks,their sole distinction fromthe plant clerks being that their records pertain solely to the finishedproduct, while the plant clerks record the materials and progress of theprocessing departments.These employees maintain inventories andkeep production records in the various departments throughout theplant where they have desk space in the various foremen's offices.They also keep the production employees'time records and, in someinstances,figure production costs and make weekly departmentalprofit-and-loss statements.They provide information for the depart-ment concerning his department,and keep the Company informed asto available supplies for delivery'or sale.The responsibilities forproduction,however, rest upon the production foremen, and not uponthe plant clerks,who in no way exercise supervision over the produc-tion employees.The Company's contention that the plant clerks aresupervisory,or that the knowledge of operational costs and tradesecrets renders them confidential is without merit, since they are notsupervisors under our accepted definition,and they are not confiden-tial or managerial employees within the purview of theForddecision.Of thedock checkers,billing clerks,and shipping clerks,the Com-pany concedes that only the dock checkers may be included.The bill-ing clerks bill out the products after the loaded truck tickets are givento them by the dock checkers who oversee the loading.The shippingclerks receive,sort, and tabulate the shipping tickets.All work inthe same office under the supervision of the dock checker's foreman.Obviously,theyare neither supervisory,managerial,nor confidentialemployees.Also employed by the Company are ahog scaler, beef scaler, smallstock scaler,andbeef loading scaler and clerk.All the scalers havesimilar duties, although they work with different products.TheyWeigh theproducts,write up supply orders, keep departmental inven-tories, and record departmental production employees'time.The beefloading scaler also functions as a plant clerk.The scalers'work iswholly of a clerical nature and their records relate only to productionmatters.Quite apparently,they are not supervisory,managerial, norconfidential employees.From the descriptions set forth above, we are persuaded that theworking conditions,interests,and problems of the employees discussedare all closely allied.All the employees involved are salaried; 15 the11With the exception of three plant clerks,who are newly hired F^,T`'5ODECISIONS OF NATIONAL LABOR RELATIONS BOARDduties of all are primarily clerical; and the functions of all are directlyrelated to the Company's business operations.Therefore, we find thatthe Company's contention that these employees constitute a hetero-geneous group, lacking common interest or functional coherence, iswithout merit 1eBut there are twoCredit Union employees,oite full-time and theother part-time, whose interests, we are persuaded, are not alignedwith those of the Company's plant clericals.The Credit Union is anorganization entirely apart from the Company,, except insofar as it iscomposed exclusively of employees of the Company. The CreditUnion elects its own officers and conducts its own affairs. It is notsubject to control by the Company in any manner. It is subject, how-ever, to the control of the State Banking Department and Auditor.Hiring and firing of Credit Union employees, who may or may not beformer employees of the Company, is done only by officials of the CreditUnion.Both Credit Union employees have office space in the Coin-pany's plant for the convenience of the members and both generallyconform to the same hours and working conditions as the Company'semployees.Both are carried on the Company's pay roll and receivecompany pay checks.However, the Company is reimbursed by theCredit Union for their Credit Union work. It is clear that the inter-ests of these employees are not related to those of the Company's plantclericals.Consequently, we shall exclude the Credit Union employeesfrom the plant clerical unit hereinafter found appropriate.We find, therefore, that all the clerical employees of the Companyworking in the various buildings throughout the Company's plant,other than those working in the general office, including the mechanicaloffice clerks and storeroom clerk, the time office clerks and time officecomptometer operators, the standards department checkers and stand-ards department comptometer operators, the full-time plant clerks,the cellar stock clerks, the dock checkers, the billing clerks, the shippingclerks, the hog scaler, the beef scaler, the small stock scaler, and thebeef loading scaler and clerk, but excluding the time and motion studymen, the part-time timekeepers, the labor analysis clerk, the depart-mental analysis and suggestions committee, the standards departmentstenographer, the Credit Union employees, the head timekeeper, theassistant head timekeeper, the standards department head, the assistantstandards department head, the standards department "head checker,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaningof Section 9 (b) of the Act.'e SeeMatter of Swift and Company,56 N. L. R. B.147, where the same contention wasrejected by the Board under similar circumstances. ST. LOUIS INDEPENDENT PACKING COMPANYV.THE DETERMINATION OF REPRESENTATIVES551We shall direct that the questions concerning representation whichhave arisen be resolved by separate elections by secret ballot amongemployees in the appropriate units who were employed during thepay-roll period immediately preceding the date of the Direction ofElections herein, subject to the limitations and additions set forth inthe Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with St. Louis Inde-pendent Packing Company, St. Louis, Missouri, two separate electionsby secret ballot shall be conducted as early as possible, but not laterthan thirty (30) days from the date of this Direction, under the direc-tion and supervision of the Regional Director for the FourteenthRegion, acting in this matter as agent for the National Labor RelationsBoard, and subject to Article III, Sections 10 and 11, of said Rulesand Regulations, among the employees in the units found appropriatein Section IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction, including employeeswho did not work during the said pay-roll period because they wereill or on vacation or temporarily laid off, and including employeesin the armed forces of the United States who present themselves inperson at the polls, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the elections :1.To determine whether the employees in the plant-protection unitdescribed in Section IV, above, desire to be represented by NationalBrotherhood of Packinghouse Workers, CUA, or by United Packing-houseWorkers of America, CIO, for the purposes of collective bar-gaining, or by neither.2.To determine whether the employees in the plant clerical unitdescribed in Section IV, above, desire to be represented by Associationof Clerks, Checkers and Scalers, National Brotherhood of Packing-house Workers, CUA, or by United Packinghouse Workers of America,CIO, for the purposes of collective bargaining, or by neither.CHAIRMAN HERZOG took no part in the consideration of the aboveDecision and Direction of Elections.